Case 2:18-cv-00413-JAW Document 197 Filed 06/16/20 Page 1 of 3          PageID #: 3162



                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

SEA SALT, LLC,                          )
                                        )
      Plaintiff,                        )
                                        )            2:18-cv-00413-JAW
v.                                      )
                                        )
MATTHEW BELLEROSE,                      )
VINCENT MASTROPASQUA,                   )
EAST END TRANSPORT, LLC,                )
AMANDA F. BELLEROSE,                    )
ANTHONY J. MASTROPASQUA                 )
and                                     )
EAST END TRANSPORT, LLC                 )
                                        )
      Defendants.                       )

          DEFENDANT AMANDA BELLEROSE’S MOTION FOR
                   ENLARGEMENT OF TIME

      NOW COMES the Defendant, Amanda Bellerose, and moves for an

enlargement of one day (from June 15 to June 16, 2020) within which to perfect

the filing of her opposition to the Plaintiff’s Motion for Subsequent Order of

Attachment and Trustee Process (ECF No. 178).

      The Defendant’s brief in opposition is 15 pages long, supported by roughly

200 pages of exhibits. It was ready for filing yesterday afternoon. Pursuant to

instructions       from    clerk’s   office,   it   was   filed    by     email    to

newcase.portland@med.uscourts.gov at 4:09 p.m., as described in the attached

Affidavit of Juanita Clark. At some point after Ms. Clark had left the office for the

day, however, a notification was sent to the effect that the document had not gone

through because it was too large. This morning, Ms. Clark received the notification
Case 2:18-cv-00413-JAW Document 197 Filed 06/16/20 Page 2 of 3       PageID #: 3163



and immediately called the clerk’s office and, following instructions, resent the

email in sections. She also sent a copy of the Defendant’s opposition papers to

Plaintiff’s counsel, Laura White, through sharefile.

      Under the circumstances, the Defendant respectfully moves for an

enlargement of one day to file her opposition to the Plaintiff’s motion for

attachment.

      DATED at Portland, Maine this 16th day of June, 2020.



                                              /s/ John S. Whitman
                                              John S. Whitman
                                              Attorney for Amanda Bellerose

RICHARDSON, WHITMAN, LARGE & BADGER
465 Congress Street
P. O. Box 9545
Portland, ME 04112-9545
(207) 774-7474
jwhitman@rwlb.com




                                        -2-
Case 2:18-cv-00413-JAW Document 197 Filed 06/16/20 Page 3 of 3      PageID #: 3164



                        CERTIFICATE OF SERVICE

      This is to certify that on this 16th day of June, 2020, Defendant Amanda

Bellerose’s Motion for Enlargement of Time was electronically filed with the Court

using the CM/ECF system, which will send notification to all counsel of record.


                                             /s/ John S. Whitman
                                             John S. Whitman
                                             Attorney for Amanda Bellerose

RICHARDSON, WHITMAN, LARGE & BADGER
465 Congress Street
P. O. Box 9545
Portland, ME 04112-9545
(207) 774-7474
jwhitman@rwlb.com




                                       -3-
